PER CURIAM.
Husband filed a motion to modify the dissolution decree. Wife did not respond, and, following a hearing, the trial court granted the motion. Thereafter, wife filed a motion to set aside the default judgment, which the trial court denied.
*32In her appeal, wife alleges the trial court erred when it (1) denied her motion to set aside the default judgment, and (2) found a substantial and continuing change in circumstances to support a termination of her maintenance. We disagree and affirm.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The trial court’s judgment is affirmed pursuant to Rule 84.16(b).